      Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 1 of 17 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SAMIEL ASGHEDOM, individually and as
administrator for THE ESTATE OF ERMIAS              Case No. 21-cv-04741
ASGHEDOM p/k/a “NIPSEY HUSSLE”,
               Plaintiff,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

               Defendants.


                                         COMPLAINT

       Plaintiff Samiel Asghedom, individually and as administrator for the Estate of Ermias

Asghedom p/k/a “Nipsey Hussle” (“Nipsey Hussle” or “Plaintiff”) hereby brings the present

action against the Partnerships and Unincorporated Associations identified on Schedule A

attached hereto (collectively, “Defendants”) and alleges as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at
      Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 2 of 17 PageID #:2




least the fully interactive e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales

to Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Plaintiff’s federally registered trademarks to residents of

Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging in interstate

commerce, and has wrongfully caused Plaintiff substantial injury in the State of Illinois.

                                      II. INTRODUCTION

       3.      This action has been filed by Plaintiff to combat e-commerce store operators who

trade upon Plaintiff’s reputation and goodwill by offering for sale and/or selling unauthorized

and unlicensed products, including apparel and other merchandise, using infringing and

counterfeit versions of Plaintiff’s federally registered trademarks (the “Counterfeit Products”).

Defendants create e-commerce stores operating under one or more Seller Aliases that are

advertising, offering for sale and selling Counterfeit Products to unknowing consumers. E-

commerce stores operating under the Seller Aliases share unique identifiers establishing a logical

relationship between them and that Defendants’ counterfeiting operation arises out of the same

transaction, occurrence, or series of transactions or occurrences. Defendants attempt to avoid

and mitigate liability by operating under one or more Seller Aliases to conceal both their

identities and the full scope and interworking of their counterfeiting operation. Plaintiff is forced

to file this action to combat Defendants’ counterfeiting of its registered trademarks, as well as to

protect unknowing consumers from purchasing Counterfeit Products over the Internet. Plaintiff


1
 The e-commerce store URLs are listed on Schedule A hereto under the Online Marketplaces and
Domain Names.
                                                 2
      Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 3 of 17 PageID #:3




has been and continues to be irreparably damaged through consumer confusion, dilution, and

tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks injunctive and

monetary relief.

                                      III. THE PARTIES

Plaintiff

       4.      Plaintiff Samiel Asghedom is a resident of California currently residing in Los

Angeles, California. Samiel Asghedom is the brother of the late Grammy-nominated rapper and

community leader Ermias Asghedom, professionally known as “Nipsey Hussle”.                 Samiel

Asghedom is also the representative for the Estate of Ermias Asghedom p/k/a “Nipsey Hussle”.

       5.      The late Nipsey Hussle is a musical icon, whose meteoric rise from the poor

streets of South Los Angeles to the height of the entertainment and hip-hop world cemented his

place in music history and stardom. Nipsey Hussle was also a beloved community leader, whose

talents transcended music and entertainment, as he fought for economic and educational

opportunities for the residents of communities stricken with urban blight.

       6.      Nipsey Hussle has earned numerous accolades for his music, including Grammys

for Best Rap Performance and Best Rap/Sung Performance, as well as being nominated for Best

Rap Album. Moreover, Nipsey Hussle’s debut album Victory Lap reached number 2 on the

Billboard 200, with numerous hits on the Billboard Hot 100.

       7.      Despite Nipsey Hussle’s untimely murder in 2019, his popularity and fame have

only continued to grow.      His legacy includes tributes ranging from local government to

entertainment stars and athletes, such as renaming the intersection of Slauson Avenue and

Crenshaw Boulevard near Hussle’s store Marathon Clothing to “Nipsey Hussle Square”. There




                                                3
     Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 4 of 17 PageID #:4




have also been several tribute songs dedicated to Nipsey Hussle, including Nipsey Blue, by

Snoop Dogg, and Deep Reverence, by Big Sean.

       8.     Following the success of his mixtapes The Marathon and The Marathon

Continues, these phrases became synonymous with the Nipsey Hussle brand. Nipsey Hussle

developed this into a clothing and accessories line called “The Marathon (Clothing)”, eventually

opening the Marathon Clothing store. Products sold under the Nipsey Hussle brand include

clothing, headwear, and accessories.

       9.     Nipsey Hussle branded products are distributed and sold to consumers throughout

the United States, including in Illinois, through various affiliates and through the

themarathonclothing.com webstore.

       10.    Plaintiff incorporates a variety of distinctive marks in the design of its various

Nipsey Hussle products. As a result of its long-standing use, Plaintiff owns common law

trademark rights in its trademarks. Plaintiff has also registered its trademarks with the United

States Patent and Trademark Office. Nipsey Hussle products often include at least one of

Plaintiff’s registered trademarks. Often several of Plaintiff’s marks are displayed on a single

Nipsey Hussle product. Plaintiff uses its trademarks in connection with the marketing of the

Nipsey Hussle products, including the following marks which are collectively referred to as the

“NIPSEY HUSSLE Trademarks.”


  REGISTRATION                    REGISTERED                          INTERNATIONAL
    NUMBER                        TRADEMARK                               CLASSES
                                                             For: Shirts, t-shirts, sweaters,
                                                             beanies, hats, sweatsuits, varsity
     4,917,142          THE MARATHON (CLOTHING)              jackets, pants, socks in class
                                                             025.




                                               4
Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 5 of 17 PageID #:5




                                                For: Shirts, t-shirts, sweaters,
                                                beanies, hats, shorts, pants in
4,588,483
                                                class 025.



                                                For: Hats, hoodies, jackets,
                                                shirts and short-sleeved shirts,
                                                sweatshirts, athletic shirts,
                                                baseball caps and hats, gift
                                                packages sold as a unit
                SOUTH CENTRAL STATE OF
6,211,634                                       consisting primarily of a
                        MIND
                                                sweatshirt and also including a
                                                photo frame, a coffee mug, and a
                                                tote bag, sports shirts, sweat
                                                jackets, tee-shirts in class 025.

                                                For: Audio and video recordings
                                                featuring music and artistic
                                                performances; Downloadable
                                                musical sound recordings;
                                                Musical sound recordings in
4,494,798             NIPSEY HUSSLE             class 009.

                                                For: Entertainment services in
                                                the nature of live musical
                                                performances in class 041.

                                                For: Pre-recorded audio tapes,
                                                discs and cassettes, video tapes,
                                                digital audio and audio video
                                                tapes and discs, CDs, and
                                                phonograph records featuring
                                                music and entertainment in the
                                                nature of music videos; musical
                                                sound and video recordings;
4,912,192
                                                sound and video recordings
                                                featuring recorded theatrical
                                                productions; downloadable
                                                videos featuring music and
                                                entertainment in the nature of
                                                music videos; downloadable ring
                                                tones, music, mp3s featuring
                                                music, graphics, and

                                   5
      Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 6 of 17 PageID #:6




                                                               photographs for wireless
                                                               communication devices in class
                                                               009.

                                                               For: Production of music;
                                                               distribution of musical sound
                                                               recordings; fan clubs; audio
                                                               recording production; record
                                                               production; videotape
                                                               production; entertainment
                                                               services, namely, providing a
                                                               web site featuring musical
                                                               performances, musical videos,
                                                               related film clips, photographs,
                                                               and other multimedia musical
                                                               entertainment materials;
                                                               entertainment services, namely,
                                                               providing on-line reviews of
                                                               music, musical artists and music
                                                               videos; entertainment services,
                                                               namely, providing prerecorded
                                                               music, information in the field of
                                                               music, and commentary and
                                                               articles about music, all on-line
                                                               via a global computer network in
                                                               class 041.


       11.     The above U.S. registrations for the NIPSEY HUSSLE Trademarks are valid,

subsisting, in full force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.

The NIPSEY HUSSLE Trademarks have been used exclusively and continuously by Plaintiff for

many years and have never been abandoned.           The registrations for the NIPSEY HUSSLE

Trademarks constitute prima facie evidence of their validity and of Plaintiff’s exclusive right to

use the NIPSEY HUSSLE Trademarks pursuant to 15 U.S.C. § 1057(b). Attached hereto as

Exhibit 1 are true and correct copies of the United States Registration Certificates for the

NIPSEY HUSSLE Trademarks included in the above table.

       12.     The NIPSEY HUSSLE Trademarks are exclusive to Plaintiff and are displayed

extensively on Nipsey Hussle products and in Plaintiff’s marketing and promotional materials.
                                                6
      Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 7 of 17 PageID #:7




The Nipsey Hussle brand has been extensively promoted and advertised at great expense. In

fact, over the years, Plaintiff, or third parties on Plaintiff’s behalf, have expended millions of

dollars in advertising, promoting, and marketing featuring the NIPSEY HUSSLE Trademarks, as

well as significant time and other resources. As a result, products bearing the NIPSEY HUSSLE

Trademarks are widely recognized and exclusively associated by consumers, the public, and the

trade as being products sourced from Plaintiff.

         13.   The NIPSEY HUSSLE Trademarks are distinctive when applied to the Nipsey

Hussle products, signifying to the purchaser that the products come from Plaintiff and are

manufactured to Plaintiff’s quality standards. The NIPSEY HUSSLE Trademarks have achieved

tremendous fame and recognition, which has only added to the inherent distinctiveness of the

marks.     As such, the goodwill associated with the NIPSEY HUSSLE Trademarks is of

incalculable and inestimable value to Plaintiff.

         14.   For years, Plaintiff has operated an e-commerce website where it promotes and

sells genuine Nipsey Hussle products at themarathonclothing.com, including apparel and other

merchandise. The themarathonclothing.com website features proprietary content, images and

designs exclusive to Plaintiff.

         15.   Plaintiff’s innovative marketing and product designs, combined with the immense

popularity of Nipsey Hussle, have made the NIPSEY HUSSLE Trademarks famous marks. The

widespread fame, outstanding reputation, and significant goodwill associated with the Nipsey

Hussle brand have made the NIPSEY HUSSLE Trademarks invaluable assets of Plaintiff.

         16.   Plaintiff, or third parties on the Plaintiff’s behalf, have expended substantial time,

money, and other resources in developing, advertising and otherwise promoting the NIPSEY

HUSSLE Trademarks. As a result, products bearing the NIPSEY HUSSLE Trademarks are



                                                   7
      Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 8 of 17 PageID #:8




widely recognized and exclusively associated by consumers, the public, and the trade as being

high-quality products sourced from Plaintiff. Nipsey Hussle products have become among the

most popular of their kind in the world.

The Defendants

       17.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiff. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar

sources in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of

Civil Procedure 17(b).

       18.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Plaintiff to learn Defendants’ true identities and the exact interworking

of their counterfeit network. If Defendants provide additional credible information regarding

their identities, Plaintiff will take appropriate steps to amend the Complaint.

                         IV. DEFENDANTS’ UNLAWFUL CONDUCT

       19.     The success of the Nipsey Hussle brand has resulted in its significant

counterfeiting.    Consequently, Plaintiff has a worldwide anti-counterfeiting program and

regularly investigates suspicious e-commerce stores identified in proactive Internet sweeps and

reported by consumers. In recent years, Plaintiff has identified numerous fully interactive e-

commerce stores, including those operating under the Seller Aliases, which were offering for



                                                 8
      Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 9 of 17 PageID #:9




sale and/or selling Counterfeit Products to consumers in this Judicial District and throughout the

United States.      E-commerce sales, including through e-commerce stores like those of

Defendants, have resulted in a sharp increase in the shipment of unauthorized products into the

United States. Exhibit 2, Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection

(“CBP”) Intellectual Property Seizure Statistics Report. Over 90% of all CBP intellectual

property seizures were smaller international mail and express shipments (as opposed to large

shipping containers). Id. Over 85% of CBP seizures originated from mainland China and Hong

Kong. Id. Counterfeit and pirated products account for billions in economic losses, resulting in

tens of thousands of lost jobs for legitimate businesses and broader economic losses, including

lost tax revenue.

       20.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 4, and

finding that on “at least some e-commerce platforms, little identifying information is necessary

for a counterfeiter to being selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Counterfeiters hedge against the risk of being caught and

having their websites taken down from an e-commerce platform by preemptively establishing

multiple virtual store-fronts. Exhibit 4 at p. 22. Since platforms generally do not require a seller

on a third-party marketplace to identify the underlying business entity, counterfeiters can have



                                                 9
    Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 10 of 17 PageID #:10




many different profiles that can appear unrelated even though they are commonly owned and

operated. Exhibit 4 at p. 39. Further, “E-commerce platforms create bureaucratic or technical

hurdles in helping brand owners to locate or identify sources of counterfeits and counterfeiters.”

Exhibit 3 at 186–187.

       21.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Products to residents of Illinois.

       22.     Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Amazon Pay, and/or PayPal. E-commerce stores operating under the Seller

Aliases often include content and images that make it very difficult for consumers to distinguish

such stores from an authorized retailer. Plaintiff has not licensed or authorized Defendants to use

any of the NIPSEY HUSSLE Trademarks, and none of the Defendants are authorized retailers of

genuine Nipsey Hussle products.

       23.     Many Defendants also deceive unknowing consumers by using the NIPSEY

HUSSLE Trademarks without authorization within the content, text, and/or meta tags of their e-

commerce stores to attract various search engines crawling the Internet looking for e-commerce

stores relevant to consumer searches for Nipsey Hussle products. Other e-commerce stores

operating under Seller Aliases omit using the NIPSEY HUSSLE Trademarks in the item title to



                                                10
    Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 11 of 17 PageID #:11




evade enforcement efforts while using strategic item titles and descriptions that will trigger their

listings when consumers are searching for Nipsey Hussle products.

       24.     E-commerce store operators like Defendants commonly engage in fraudulent

conduct when registering the Seller Aliases by providing false, misleading and/or incomplete

information to e-commerce platforms to prevent discovery of their true identities and the scope

of their e-commerce operation.

       25.     E-commerce store operators like Defendants regularly register or acquire new

seller aliases for the purpose of offering for sale and selling Counterfeit Products. Such seller

alias registration patterns are one of many common tactics used by e-commerce store operators

like Defendants to conceal their identities and the full scope and interworking of their

counterfeiting operation, and to avoid being shut down.

       26.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, advertising

tactics, similarities in price and quantities, the same incorrect grammar and misspellings, and/or

the use of the same text and images. Additionally, Counterfeit Products for sale by the Seller

Aliases bear similar irregularities and indicia of being counterfeit to one another, suggesting that

the Counterfeit Products were manufactured by and come from a common source and that

Defendants are interrelated.




                                                11
     Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 12 of 17 PageID #:12




        27.     E-commerce store operators like Defendants are in constant communication with

each other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

        28.     Counterfeiters such as Defendants typically operate multiple seller aliases and

payment accounts so that they can continue operation in spite of Plaintiff’s enforcement. E-

commerce store operators like Defendants maintain off-shore bank accounts and regularly move

funds from their financial accounts to off-shore accounts outside the jurisdiction of this Court to

avoid payment of any monetary judgment awarded to Plaintiff. Indeed, analysis of financial

account transaction logs from previous similar cases indicates that off-shore counterfeiters

regularly move funds from U.S.-based financial accounts to off-shore accounts outside the

jurisdiction of this Court.

        29.     Defendants are working in active concert to knowingly and wilfully manufacture,

import, distribute, offer for sale, and sell Counterfeit Products in the same transaction,

occurrence, or series of transactions or occurrences. Defendants, without any authorization or

license from Plaintiff, have jointly and severally, knowingly and wilfully used and continue to

use the NIPSEY HUSSLE Trademarks in connection with the advertisement, distribution,

offering for sale, and sale of Counterfeit Products into the United States and Illinois over the

Internet.

        30.     Defendants’ unauthorized use of the NIPSEY HUSSLE Trademarks in connection

with the advertising, distribution, offering for sale, and sale of Counterfeit Products, including

the sale of Counterfeit Products into the United States, including Illinois, is likely to cause and




                                                12
    Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 13 of 17 PageID #:13




has caused confusion, mistake, and deception by and among consumers and is irreparably

harming Plaintiff.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       31.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       32.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered NIPSEY

HUSSLE Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The NIPSEY HUSSLE Trademarks are highly distinctive

marks. Consumers have come to expect the highest quality from products sold or marketed

under the NIPSEY HUSSLE Trademarks.

       33.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the NIPSEY HUSSLE Trademarks without Plaintiff’s permission.

       34.     Plaintiff is the exclusive owner of the NIPSEY HUSSLE Trademarks. Plaintiff’s

United States Registrations for the NIPSEY HUSSLE Trademarks (Exhibit 1) are in full force

and effect. On information and belief, Defendants have knowledge of Plaintiff’s rights in the

NIPSEY HUSSLE Trademarks, and are wilfully infringing and intentionally using counterfeits

of the NIPSEY HUSSLE Trademarks. Defendants’ willful, intentional and unauthorized use of

the NIPSEY HUSSLE Trademarks is likely to cause and is causing confusion, mistake, and

deception as to the origin and quality of the Counterfeit Products among the general public.

       35.     Defendants’     activities   constitute   willful   trademark   infringement    and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

                                                 13
    Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 14 of 17 PageID #:14




       36.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known NIPSEY HUSSLE Trademarks.

       37.     The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       38.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in the preceding paragraphs.

       39.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Plaintiff.

       40.     By using the NIPSEY HUSSLE Trademarks in connection with the sale of

Counterfeit Products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the Counterfeit Products.

       41.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       42.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of

the NIPSEY HUSSLE Trademarks and brand.




                                                 14
    Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 15 of 17 PageID #:15




                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

      a. using the NIPSEY HUSSLE Trademarks or any reproductions, counterfeit copies or

          colorable imitations thereof in any manner in connection with the distribution,

          marketing, advertising, offering for sale, or sale of any product that is not a genuine

          Nipsey Hussle product or is not authorized by Plaintiff to be sold in connection with

          the NIPSEY HUSSLE Trademarks;

      b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          Nipsey Hussle product or any other product produced by Plaintiff, that is not

          Plaintiff’s or not produced under the authorization, control, or supervision of Plaintiff

          and approved by Plaintiff for sale under the NIPSEY HUSSLE Trademarks;

      c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit Products are those sold under the authorization, control or supervision of

          Plaintiff, or are sponsored by, approved by, or otherwise connected with Plaintiff;

      d. further infringing the NIPSEY HUSSLE Trademarks and damaging Plaintiff’s

          goodwill; and

      e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff

          to be sold or offered for sale, and which bear any of Plaintiff’s trademarks, including



                                               15
    Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 16 of 17 PageID #:16




           the NIPSEY HUSSLE Trademarks, or any reproductions, counterfeit copies or

           colorable imitations thereof;

2) Entry of an Order that, at Plaintiff’s choosing, the registrant of the Domain Names shall be

   changed from the current registrant to Plaintiff, and that the domain name registries for the

   Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited,

   CentralNic, Nominet, and the Public Interest Registry, shall unlock and change the registrar

   of record for the Domain Names to registrar of Plaintiff’s selection, and that the domain

   name registrars, including, but not limited to, GoDaddy Operating Company, LLC

   (“GoDaddy”), Name.com, PDR LTD d/b/a PublicDomainRegistry.com (“PDR”), and

   Namecheap, Inc. (“Namecheap”) shall take any steps necessary to transfer the Domain

   Names to a registrar account of Plaintiff’s selection; or that the same domain name registries

   shall disable the Domain Names and make them inactive and untransferable;

3) Entry of an Order that, upon Plaintiff’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com and Dhgate (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of counterfeit and infringing goods using the NIPSEY HUSSLE Trademarks;

4) That Defendants account for and pay to Plaintiff all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the NIPSEY HUSSLE Trademarks be increased by a sum not exceeding

   three times the amount thereof as provided by 15 U.S.C. § 1117;




                                                16
    Case: 1:21-cv-04741 Document #: 1 Filed: 09/07/21 Page 17 of 17 PageID #:17




5) In the alternative, that Plaintiff be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   NIPSEY HUSSLE Trademarks;

6) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

7) Award any and all other relief that this Court deems just and proper.

Dated this 7th day of September 2021.        Respectfully submitted,

                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Jake M. Christensen
                                             Isaku M. Begert
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             jchristensen@gbc.law
                                             ibegert@gbc.law

                                             Counsel for Plaintiff Samiel Asghedom, individually
                                             and as administrator for The Estate of Ermias
                                             Asghedom p/k/a “Nipsey Hussle”




                                               17
